UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 DATE OF REPORT (DATE OF EARLIEST EVENT REPORTED): August 2, 2012 Calamos Asset Management, Inc. (Exact Name of Registrant as Specified in Charter) Delaware 0-51003 32-0122554 (State or Other Jurisdiction (Commission File Number) (I.R.S. Employer of Incorporation) Identification No.) 2020 Calamos Court Naperville, Illinois (Address of Principal Executive Offices) (Zip Code) REGISTRANT’S TELEPHONE NUMBER, INCLUDING AREA CODE: (630)245-7200 Not Applicable (Former Name and Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) TABLE OF CONTENTS Item8.01. Other Events Item9.01. Financial Statements and Exhibits. SIGNATURES ExhibitIndex Press Release Table of Contents Item 8.01. Other Events. On August 2, 2012, the Board of Directors of Calamos Asset Management, Inc (“Corporation”) issued a press release announcing the appointment of Director Thomas F. Eggers as Lead Independent Director. A copy of the press release issued by the Corporation is attached as Exhibit 99.1. Item 9.01. Financial Statements and Exhibits. (d) Exhibits 99.1 Press release issued by the Corporation on August 2, 2012. 2 Table of Contents SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CALAMOS ASSET MANAGEMENT, INC. Date: August 2, 2012 By: /s/ J. Christopher Jackson J. Christopher Jackson Senior Vice President, General Counsel and Secretary 3 Table of Contents ExhibitIndex Exhibit Number Description August 2, 2012 press release issued by the Corporation announcing appointment of Lead Independent Director.
